Citation Nr: 0311944	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  00-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a major depressive 
disorder and dysthymic disorder with anxiety symptoms 
(formerly characterized as an anxiety neurosis), currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from September 1955 
to September 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran's claim for an 
increased evaluation in excess of 10 percent for his service-
connected psychiatric disorder.  The veteran perfected a 
timely appeal of this determination to the Board.

(The issue of entitlement to an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), for a 
major depressive disorder and dysthymic disorder with anxiety 
symptoms, will be addressed in the Remand portion of this 
decision).


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
manifested by symptoms which cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
such symptoms as a depressed mood, severe anxiety, chronic 
sleep impairment, significant periods of stress, and 
difficulty in concentration.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 30 percent schedular evaluation for a major 
depressive disorder and dysthymic disorder with anxiety 
symptoms are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, and Part 4, Diagnostic Code 9434 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with copies of 
the December 1999 appealed rating decision, a July 2000 
Statement of the Case, and a November 2000 Supplemental 
Statement of the Case.  These documents, collectively, 
provided the veteran notice of the law and governing 
regulations, the evidence needed to support his claim for the 
benefit sought, and the determination made regarding that 
claim.  Additionally, the RO sent the veteran and his 
representative letters, dated in September 1999 and in an 
August 2002, that informed them of the information and 
evidence needed to substantiate the veteran's claim for 
increase, the information and evidence that the veteran was 
expected to provide, and the evidence that VA would attempt 
to obtain on behalf of the veteran in support his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
also discloses that VA has met its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Most notably, the statements from the veteran's employer, and 
private psychiatric evaluation and treatment reports have 
been obtained and associated with the veteran's claims file.  
The veteran has also been provided VA mental examinations in 
October 1999, and in August 2002, and copies of these 
examination reports have been associated with his claims 
file.  Therefore, under the circumstances, VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The service medical records show that the veteran was 
evaluated in service for a lengthy history of nervous 
difficulties and was diagnosed by service physicians in 
January 1957, as suffering from a moderate psychoneurosis.  

The statements received from the veteran's private physician 
indicate that immediately subsequent to service, the veteran 
was noted to have clinical findings of nervousness and 
depression as well as emotional instability.  When the 
veteran was examined by VA in March 1969, the resulting 
diagnosis was anxiety reaction, chronic, moderately severe to 
severe with gastrointestinal symptoms.

Entitlement to service connection for an anxiety reaction was 
granted in an April 1960 rating decision, and a 30 percent 
evaluation was assigned (effective from December 1959).  In a 
rating decision, dated in April 1962, the disability 
evaluation for the veteran's service-connected psychiatric 
disorder was increased from 30 percent to 50 percent 
disabling.  By subsequent rating decisions, dated in November 
1969 and September 1971, the RO reduced the disability 
evaluation for the veteran's psychiatric disorder from 
50 percent to 30 percent disabling and from 30 percent to 
10 percent disabling, respectively.  The 10 percent rating 
for this disability has since remained in effect.  In July 
1999, the veteran filed a new claim for an increased rating.

In support of this claim, the veteran submitted an October 
1999 psychiatric summary and evaluation report, which was 
prepared by D. Janeway, D.O., who is Board Certified in 
Psychiatry.  In this report, Dr. Janeway noted that the 
veteran has been under his care and treatment since April 
1999.  He referred by history that the veteran had received 
psychoanalytic therapy and medication for anxiety, phobias, 
and for an episode of depression without suicide ideation in 
the past.  No subsequent episode of depression was noted.  
The veteran admitted to anxiety, chronic worry, and stress 
related to his poor health.  When he described his fears 
regarding his poor health, the veteran was tearful, but he 
denied other symptoms of depression, such as anhedonia, 
hopelessness, helplessness, suicidal thoughts, and 
worthlessness.  Dr. Janeway also indicated the veteran had 
presented for cognitive-behavioral individual and group 
therapy to cope more effectively with chronic anxiety.  
Occupationally, it was noted that the veteran has worked many 
years in the field of Social Work.  The veteran related that 
he was currently employed on a full time bases as a case 
manager and therapist at a drug rehabilitation clinic, and 
that he was having difficulty keeping up with the demands of 
that job.  Socially, it was noted that the veteran has been 
happily married since the 1970's, and that he has two adult 
sons.

On mental status examination, the veteran was casually 
dressed and appeared to be his stated age.  He was pleasant, 
cooperative, and demonstrated good eye contact.  There was no 
psychomotor retardation or agitation; and his speech was 
normal in fluency, rate and rhythm.  His affect was 
constricted and tearful when describing his fears about his 
health.  His mood was anxious.  He denied depressive 
symptoms, any psychotic symptoms (i.e., hallucinations, 
delusions, ideas of reference), and any recent or current 
suicidal or homicidal ideation, intent, or plan.  He had no 
formal thought disorder and was goal directed.  His insight 
and judgment were good.  The cognitive examination was 
completely within normal limits for attention, memory, 
orientation, even though the veteran complained of short-term 
memory impairment due to stress.

According to Dr. Janeway, the veteran was suffering from 
severe anxiety, worry, and stress related to his cardiac 
condition.  He was concerned that this stress may become 
detrimental to the veteran's cardiac condition, noting that 
the veteran was experiencing difficulty keeping up with the 
demands of his job.  Dr. Janeway observed that the veteran 
has minor depressive symptoms, including insomnia related to 
this condition.  On gross cognitive testing, the veteran's 
functioning appeared to be normal, in spite of his complaints 
of poor short-term memory.  The Axis I diagnosis was of a 
generalized anxiety disorder.  The Global Assessment of 
Functioning (GAF) score was 65.  Dr. Janeway recommended that 
the veteran reduce his work schedule to half time due his 
difficulty handling the high degree of demands being placed 
on him, which, could in turn, have a deleterious effect on 
his health.  Dr. Janeway added that he did not believe that 
the veteran was in need of any psychotropic medication at 
this time.

In October 1999, the veteran was provided a VA mental 
disorder examination.  At that time, the veteran complained 
of stress and anxiety, and he related that he was being 
treated by Dr. D. Janeway.  The veteran's current symptoms 
included dysphoria, tearfulness on provocation, difficulty 
sleeping with early morning awakening, an inability to fall 
back to sleep, a general sense of irritability, and bad 
dreams occasionally accompanied by shouting in his sleep.  
The veteran was found to feel unenthusiastic about 
activities, unable to concentrate when he reads, and to have 
difficulty remembering.  According to the VA examiner, the 
veteran met the criteria for a dysthymic disorder, if not a 
major depressive illness.  The VA examiner noted that the 
veteran had withdrawn from social company, and that the 
veteran described anhedonia and a distinct downturn in the 
quality of his life.  The veteran was observed to have 
difficulty concentrating in conversation, and he complained 
of a mild chronic state of fatigue and denied panic attacks.

Upon VA mental status examination in October 1999, the 
veteran was clean and informally dressed.  He was able to 
converse in an appropriate manner and had thought blocking.  
He was cheerful and denied major depressive illness.  
However, he admitted to symptoms that were consistent with 
that diagnosis and was curiously unaware of the specific 
criteria for these diagnoses, despite his profession as a 
psychiatric social worker.  He denied suicidal ideation or 
intent, or other major psychiatric symptoms other than those 
previously mentioned.  His judgment was considered excellent, 
except where it related to his own mental health.  The Axis I 
diagnosis was of a dysthymic disorder with anxiety symptoms.  
The GAF score was 69.  The VA examiner commented that the 
veteran was psychologically distressed as he reports; 
however, he was functioning admirably in his role as husband, 
father, and psychiatric social worker in full-time 
employment.  The VA examiner noted that the veteran required 
no further evaluation and no further studies.  

In a May 2000 statement from the veteran's employer, it was 
noted that the veteran was no longer a full-time employee and 
indicates that veteran would serve in the position of a Site 
Social Worker as an hourly-paid employee with part-time hours 
and reduced responsibilities.

In an August 2000 statement, Dr. Janeway indicated that he 
was writing in support of the veteran's claim for an 
increased rating.  He noted that he had submitted a 
Psychiatric Summary and Evaluation in October 1999, and that 
he has been treating the veteran since April 1999 to the 
present, for anxiety and depression that required medication 
and psychotherapy, and noted that the veteran had been seen 
in regular, weekly sessions over this period.  He further 
explained that while the veteran has suffered severe anxiety 
and depression since his cardiac illness, the veteran does 
have an underlying mental disorder consisting of intermittent 
major depression and a constant generalized anxiety disorder.  
He stated that this mental disorder manifests as chronic 
worry, sadness, anxiety, somatic symptoms, and difficulty 
concentrating; and that the combination of symptoms made it 
impossible for the veteran to function in a full-time 
capacity at his present.  Dr. Janeway noted that the veteran 
was unable to keep up the pace with the demands placed upon 
him, and the veteran has currently cut his hours to half 
time.  Therefore, Dr. Janeway expressed his disagreement with 
the appraisal that the veteran was "functioning admirably in 
role as husband, father and psychiatric social worker in 
full-time employment."  He opined that there was a marked 
interference with the veteran's employment that has resulted 
in loss of income and marked stress on the veteran's 
relationships with his family.  He added that the symptoms 
the veteran was experiencing were not mild or transient, as 
claimed by his examiner in October 1999, but that they are 
permanent and carry significant impact, not just during 
significant stress.

In an August 2000 statement, the veteran's employer noted 
that it was clear that the veteran could no longer handle 
responsibilities, as before, as there was concern that non-
detectable stressors could affect his physical health.  His 
employer added that the veteran had been offered a special 
position due to the fact that he fills their immediate needs 
and one, which accommodates his physical requirements.

In a February 2002 statement, Dr. Janeway indicated that the 
veteran was still in regular psychiatric treatment for 
anxiety and depression, and that his chronic condition has 
been exacerbated by a coronary bypass graft surgery in 
December 2000.  In an August 2002 statement, Dr. Janeway 
further elaborated that the veteran is currently suffering 
from symptoms of major depression and has symptoms of 
insomnia, severe anxiety, and depression.  He noted that the 
veteran medicates with Prozac for this condition, which has 
recently worsened due to an exacerbation of his heart 
disease.

In August 2002, the veteran was a provided a VA psychiatric 
examination.  Occupationally, the veteran reported that he 
worked on a part-time basis, approximately 19 hours per week 
for a private company, and has no history of unemployment.  
He described his work situation as "not bad," but that he 
anticipated increased stress when one of the caseworkers that 
he supervises leaves.  The veteran related he has a hard time 
with stress, and; in the past, he had felt overwhelmed by his 
workload and had asked to reduce his hours.  The VA examiner 
commented that the veteran sets high standards for himself 
and has trouble living up to them.  The veteran reported that 
he has trouble concentrating on doing things because his mind 
wanders and the anticipation of getting his work done makes 
things worse.  The veteran indicated that he did not sleep 
well and wakes up to go to the bathroom due to an enlarged 
prostate gland; and, as a result, he cannot return to sleep 
and thus feels more fatigue the following day.  He related 
that when he is not working, he socializes with family 
members and friends, and he plays the violin.  The veteran 
reported that he has remained married to his wife and has a 
good relationship with both her and his sons.  The veteran 
indicated that he, nevertheless, has always been isolated and 
added that he does have a few friends but that most of his 
friends are through his wife.

On VA mental status examination in August 2002, the veteran 
was casually dressed and appeared younger than his stated age 
of 69.  There was no evidence of impairment in thought 
process or communication, and the veteran denied 
hallucinations and delusions.  There were no examples of 
inappropriate behavior, and the veteran denied suicidal and 
homicidal ideation.  The veteran was able to maintain minimal 
personal hygiene and other basic activities of daily life.  
He was oriented times three and could register and recall 
three of three objects.  The veteran denied engaging in 
obsessive or ritualistic behavior.  The rate and flow of his 
speech were unimpaired.  In terms of anxiety, the veteran 
admitted to panic attacks but only when he is in high places.  
He related that he has acrophobia, and that he is anxious 
about being on high bridges.  His mood was depressed, and his 
affect was full range.  He denied problems with impulse 
control.  The veteran's sleep pattern was described as a 
total of 4 to 6 hours per night.  The veteran reported that 
his concentration was poor, and that he has distressed sleep 
and shaky self-esteem.  He also reported a lack of initiative 
and decreased energy.  He related that he worries a great 
deal and meditates to try to decrease his worry.  He added 
that he often feels on edge and has muscle tension with 
symptoms daily and no remission.  The veteran currently 
medicates with Fluoxetine and participates in group and 
individual therapy.  The Axis I diagnosis was of major 
depressive disorder and general anxiety disorder.  The GAF 
score was 62, due to depression.

According to the VA examiner, the veteran was found to have 
both a major depressive disorder and a generalized anxiety 
disorder, and that they both stemmed from a core belief that 
the veteran has to live up to a very high standard, and; if 
he does not, there will be catastrophic circumstances.  He 
added that because of this belief, the veteran is easily 
overwhelmed when he is asked to do tasks and will become 
highly stressed in anticipation of potentially failing to 
complete them.  He noted that the veteran's concentration 
might become impaired to the point that he becomes easily 
distracted.  The VA examiner commented that he did not 
believe that the veteran's symptoms have gotten worse in the 
past three years since his last evaluation by the VA in 
October 1999.  He concluded that the veteran has had stable 
employment since that time, working approximately 19 hours 
per week.


III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
(rating schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in this schedule represent, as far as can 
be practically determined, the average impairment in earning 
capacity resulting from diseases and injury incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran filed his current claim for an increased 
evaluation for his service-connected nervous disorder in July 
1999.  Effective November 7, 1996, before his claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including major 
depressive disorders.  61 Fed. Reg. 52,695 (October 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Because the veteran's claim 
was filed after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VAOPGCPREC 3-2000 (2002).

Currently, the veteran is evaluated at 10 percent for his 
service-connected major depressive disorder and dysthymic 
disorder with symptoms of anxiety under Diagnostic Code 9434.  
Under this code, the general rating formula provides as 
follows:

10 percent:  Occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

38 C.F.R. § 4.130 (2002).

In the case at hand, the Board finds that after resolving all 
reasonable doubt in the veteran's favor, the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation.  The probative medical evidence does 
not show that the veteran's occupational and social 
impairment are due to a flattened affect, circumstantial or 
stereotyped speech, or impairment of long and short-termed 
memory.  The private and VA examination reports, dated 
between October 1999 and August 2002, disclose that the 
veteran's speech was normal and unimpaired; his attention, 
memory, and orientation were within normal limits; and his 
affected was constricted but full range.  These examination 
reports further reveal that the veteran's insight and 
judgment were good, and that he demonstrated no impairment of 
thought process or communication, although his concentration 
was possibly impaired.  The medical evidence does, however, 
show disturbances in mood.  The veteran reported his mood as 
depressed and anxious.  The private and VA examiners noted 
that the veteran was tearful when describing his fears 
related to his health and on provocation; that he has periods 
of significant stress and anxiety; and that he has symptoms 
of depression, chronic worry, and sadness.  The probative 
medical evidence shows problems sleeping, which shows chronic 
sleep impairment under the criteria for a 30 percent 
evaluation.

The Board notes that the criteria for a 30 percent evaluation 
are manifested by occupational and social impairment with 
occasional work efficiency and intermittent periods of 
inability to perform occupational tasks.  The evidence of 
record shows that notwithstanding the fact that the veteran's 
work scheduled was reduced to approximately 19 hours per 
week, he has no history of unemployment and he has maintained 
stable employment, even after having been offered a special 
position that meets the immediate needs of his current 
employer.  The Board finds that the veteran's employment 
history shows no more than occasional decrease in work 
efficiency, and no more than intermittent periods where he is 
unable to perform occupational tasks.  The Board also finds 
that the evidence does not demonstrate difficulty in 
establishing and maintaining effective work and social 
relationships.  The private examiner in October 1999 found 
that the veteran's GAF score was 65, and the VA examiners in 
October 1999, and in August 2002, found that the veteran's 
GAF scores were 69 and 62, respectively; all of which suggest 
that the veteran's service-connected psychiatric disorder is 
productive of mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning generally 
well with some meaningful interpersonal relationships.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder, Fourth Edition 
(DSM-IV), for rating purposes).  See also Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) ("GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health illness").  In a 
similar manner, the evidence of record also shows that while 
the veteran's private examiner has noted marked interference 
with the veteran's employment, which has resulted in marked 
stress on the veteran's relationships with his family, it is 
further evident from the record that the veteran has remained 
married to his wife, has a good relationship with both his 
wife and adult sons, and has been able to socialize with 
family members and friends when he is not working.  The Board 
finds that although the veteran does not meet all of the 
criteria for a 30 percent evaluation, resolving all benefit 
of the doubt in favor of the veteran, his disability picture 
more nearly approximates the criteria for the higher rating.

Based upon these findings and following a full review of the 
record, the Board finds that the evidence as to whether the 
veteran's disability picture more nearly approximates a 30 
percent evaluation is in equipoise.  38 C.F.R. § 4.3.  For 
this reason, the Board determines that the criteria have been 
met for a 30 percent evaluation.  38 C.F.R. § 4.130.  In 
reaching this decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§ 4.1, 4.2; Schafrath v, Derwinski, 1 Vet. App. 589 (1991).


ORDER

An increased schedular evaluation to 30 percent for a major 
depressive disorder and dysthymic disorder with anxiety 
symptoms is granted, subject to the provisions governing the 
award of monetary benefits.

REMAND

The Board notes that the veteran has repeatedly claimed 
throughout the course of this appeal that his service-
connected major depressive disorder and dysthymic disorder 
with symptoms of anxiety has interfered with his employment 
status.  In support, the record contains copies of statements 
from the veteran's employer as well as private medical 
evidence indicating he has employment status has been changed 
from full-time to part-time due to the symptomatology 
associated with his service-connected psychiatric disability.  
As such, the veteran's statements, as well as those from his 
employer and his private health care provider, appear to 
raise the issue of whether there is "marked interference" 
with the veteran's employment and earning capacity deriving 
from his service-connected psychiatric disability.

In view of the evidence above, the Board can not say in the 
first instance that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" without substantially prejudicing the veteran, 
who has not had an opportunity to address this matter below.  
See Bernard, supra.

Based on the foregoing, the Board is of the opinion that 
further development of the record is required to determine 
whether an extraschedular evaluation commensurate with the 
average earning capacity impairment arising from the 
veteran's service-connected psychiatric disability is 
appropriate.  See 38 C.F.R. § 3.321(b)(1) (2002); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record.

2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating 
for a major depressive disorder and 
dysthymic disorder with symptoms of 
anxiety, pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.  If such criteria 
are met, the case should be referred to 
the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination remains unfavorable to the 
veteran, he should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

